Citation Nr: 9912634	
Decision Date: 05/07/99    Archive Date: 05/12/99

DOCKET NO.  96-34 267	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to an increased evaluation for depression, 
currently evaluated as 50 percent disabling.  


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Valerie E. French, Associate Counsel



INTRODUCTION

The veteran served on active duty from November 1973 to 
November 1993.  She served in support of Operation Desert 
Storm, and her decorations include the Meritorious Service 
Medal with 3 oak leaf clusters, the Air Force Commendation 
medal, the Air Force Achievement Medal, and the Air Force 
Outstanding Unit Award with 2 oak leaf clusters.  

This appeal arises before the Board of Veterans' Appeals 
(Board) from an August 1994 rating decision of the Houston, 
Texas, Regional Office (RO) of the Department of Veterans 
Affairs (VA), in which service connection was granted for 
depression, and an evaluation of 30 percent was assigned for 
that disability.  Pursuant to a January 1996 hearing officer 
decision, an increased evaluation of 50 percent disabling was 
granted for depression.

During the pendency of this appeal, the veteran relocated to 
Georgia, and the Atlanta RO has jurisdiction over the issue 
currently on appeal. 

Pursuant to a December 1997 Remand by the Board, this claim 
was returned to the RO for adjudication in light of the 
recently revised rating criteria pertaining to mental 
disorders.  Having reviewed the record, the Board is 
satisfied that the specified actions have been completed, and 
adjudication has proceeded in the instant appeal.  

The record does not show that the RO expressly considered 
referral of this case to the Chief Benefits Director or the 
Director, Compensation and Pension Service, for the 
assignment of an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1)(1997).  The Court of Veterans Appeals (Court) 
has held that the Board does not have jurisdiction to assign 
an extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the 
first instance.  Floyd v. Brown, 9 Vet.App. 88 (1996).  
However, in July 1996, the Court held that § 3.321(b)(1) does 
not preclude the Board from concluding, on its own, that a 
claim does not meet the criteria for submission pursuant to 
the regulation.  Bagwell v. Brown, 9 Vet.App. 337 (1996).  
The Court has also held that the Board must only address 
referral under § 3.321(b)(1) when exceptional or unusual 
circumstances are present.  Shipwash v. Brown, 8 
Vet.App. 218, 227 (1995).  Having reviewed the record with 
these holdings in mind, the Board finds no basis for action 
on the question of assignment of an extraschedular rating.


FINDING OF FACT

The evidence does not show that the veteran's depression is 
productive of a severe impairment in her ability to maintain 
or establish effective relationships; nor does the evidence 
show that her psychiatric symptomatology is productive of 
deficiencies which prevent her from adapting to stressful or 
worklike situations or obtaining and maintaining employment.  
Furthermore, there is no evidence of symptomatology such as 
obsessional rituals, neglect of personal hygiene, near 
continuous panic, illogical speech, or other symptoms which 
would affect her ability to function independently, 
adequately, and appropriately.  


CONCLUSION OF LAW

The schedular criteria for an evaluation in excess of 50 
percent disabling have not been met for depression.  
38 U.S.C.A. §§ 1154, 7104 (West 1991 & Supp. 1998); 38 C.F.R. 
§§ 4.126, 4.130, Diagnostic Code 9204 (1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board finds that the veteran's claim for an 
increased evaluation is well grounded within the meaning of 
38 U.S.C.A. § 5107(a) (West 1991 & Supp. 1998) that is, the 
claim is plausible.  The Board notes that claims for 
increased evaluations are generally considered to be well 
grounded, where the disorder was previously service-connected 
and rated and the claimant subsequently asserts that a higher 
rating is justified due to an increase in severity since the 
original rating.  
Proscelle v. Derwinski, 2 Vet.App. 629, 632 (1992).  

The veteran has not alleged, and the record does not 
indicate, the need to obtain any pertinent records which have 
not already been associated with the claims folder.  It is 
accordingly found that all relevant facts have been properly 
developed, and that the duty to assist her, as mandated by 
38 U.S.C.A. § 5107(a) (West 1991 & Supp. 1998), has been 
satisfied.


Medical Evidence

Service medical records show mental health treatment on 
various occasions during the veteran's period of active 
service.  In November 1986, she was seen at the mental health 
clinic at Ramstein Air Force Base, where she discussed stress 
at work and her home situation.  She was assessed with 
adjustment disorder, situational, with depressed mood.  In 
October 1991, she sought treatment at the Randolph Air Force 
Base mental health clinic, at which time she complained of 
difficulties with her work situation and her supervisor.  An 
Axis I diagnosis of dysthymia, by history, recurring 
depressed mood, and occupational problem, in resolution, was 
given.  The veteran was also seen for depression in 1993, 
just prior to her retirement.  

The report of a post-service VA mental disorders examination, 
conducted in March 1994, shows that the veteran gave a 
history of mild depression off and on during her military 
career.  She indicated that her first major depression 
occurred three years before when she worked for a major who 
had recently gone through a bitter divorce and was 
subsequently very antagonistic towards women.  According to 
the veteran, he gave she and her girlfriend a very hard time, 
and the veteran became badly depressed.  The report notes 
that prior to this experience, the veteran had an 
overwhelming belief in the Air Force and had adopted the Air 
Force as her family.  She had previously felt that if you did 
everything right you could change things and the Air Force 
would stand behind you.  She indicated that when it came down 
to it with this major, she felt that the Air Force did not 
stand behind her and did not value all of the things that she 
had done, and that is when she found out that life was not 
fair.  

Thereafter, she continued to have depressive symptoms and at 
her last assignment, she again had difficulty with a superior 
when she had to go on terminal leave.  It was noted that the 
veteran was now retired and she felt disillusioned about her 
20 years in the Air Force.  She expressed the feeling that 
she worked so hard for the Air Force and was let down, and 
she also felt a loss of identity as the Air Force was her 
home and family.  The report indicates that she was still in 
group therapy at Randolph Air Force Base, where she had been 
treated with Pamelor (which was too sedating).  The examiner 
strongly urged the veteran to get further help with 
medication as there were other medications she could take 
which would not be sedating.  

Subjective complaints at the time of examination included 
that she felt apathetic, was unable to feel any pleasure and 
had lost interest, and that she had no energy and cried all 
of the time.  She was withdrawn from her husband, and she 
indicated that she was terrified of returning to a work 
situation where someone else would have control of her life.  
She did not have any suicidal feelings but had feelings that 
she might as well be dead.  

On objective examination, the veteran was casually dressed, 
well-groomed, and she appeared her stated age.  She was 
cooperative and friendly and related easily and openly.  She 
cried almost continuously throughout the interview.  The 
examiner noted that she had no apparent specific anxiety or 
agitation, but her mood was really depressed and her affect 
was appropriate to her thought content.  She had no looseness 
of association or flight of ideas nor any signs or symptoms 
of psychosis.  There was no suicidal or homicidal ideation.  
She was alert and oriented to time, place, and person, and 
her recent and remote memory were intact.  There was nothing 
to suggest serious impairment of her judgment.  A diagnosis 
of major depression, recurrent, was provided.  

Pursuant to an August 1994 rating action, service connection 
was granted for depression, and an evaluation of 30 percent 
disabling was assigned under Diagnostic Code 9204.  An 
evaluation of 50 percent disabling is currently in effect for 
this disability. 

In November 1994, the veteran was referred to a VA mental 
health clinic for a consultation regarding depression.  The 
consultation report notes that she had experienced major 
depression since the last few years of her military service, 
and she had been on Amitriptyline for 3 months until the 
prescription ran out.  It was also noted that she felt very 
untrusting of VA and did not want to come back, but her 
depression was now quite severe.  She also felt quite angry 
at herself as well as the system. 

On objective examination, her mood was tearful and there was 
some psychomotor retardation.  She was verbal and wanted to 
talk about her feelings.  There was vague suicidal ideation, 
but no plan or intent.  An assessment of major depression, 
PTSD (?), was given.  

A December 1994 VA outpatient medical record shows that the 
veteran was quite depressed, but she had mobilized herself to 
attend group therapy and individual therapy.  A VA physician 
noted that she required on-going, long-term intensive 
psychotherapy and it had been requested that she be able to 
seek this in the private sector.  The report shows that she 
was not on any anti-depressants or other psychotropic 
medications at present.  

Outpatient treatment records, dated in 1995 and 1996, show 
that the veteran received regular psychiatric treatment, on a 
fee basis, from James Bowcock, M.D.  In February 1995, she 
completed a depression scale in which she rated how she had 
been feeling during the past week.  She indicated marked 
problems with feelings which included being angry, irritable, 
and hostile; feeling decreased self-esteem or self-
confidence; hopelessness; sleeping more than usual; fatigue 
and low energy; decreased memory and concentration; feelings 
of rejection; and being anxious, nervous, and worried.  She 
also indicated severe problems with decreased involvement in 
usual activities and decreased pleasure or less enjoyment of 
usual activities.  

During her treatment with Dr. Bowcock, the veteran discussed 
problems from her past, to include her family and marital 
relationships and feelings related to her military service 
and the job in which she was working for a major who 
discriminated against women.  She described going from a 
position of authority to being told to just leaving, and she 
felt demeaned.  As a result, she felt very hurt and her self-
esteem was affected.  The treatment records also indicate 
that Paxil had been prescribed as treatment.  

An April 1995 treatment note indicates that the veteran 
presented with a tearful, depressed affect, and it was noted 
that she had been on Paxil for 4-5 weeks.  A subsequent April 
1995 treatment note shows that the veteran complained of 
feeling real depressed, and she didn't trust VA and was 
frustrated with being turned down for her arthritic knee 
condition.  It was also noted that she felt hopeless as she 
had gone through all these treatments with no significant 
change.  She also reported flashbacks of embarrassing events 
or situations she regrets.  

In May and June 1995, the veteran complained of nightmares, 
not sleeping well, feelings of depression, self-punishing 
thoughts, and tension about money.  In July 1995, she 
complained that she was not sleeping, and that she was 
anxious and didn't know how to calm down.  She was also 
apprehensive about her landlord coming to inspect her house.  
It was also noted that she was fearful that she was going to 
be judged negatively, and sometimes she can't think about 
things because she was experiencing something "like screams 
in her head."  Other symptoms included that she was tearful, 
distraught, and distressed.  
 
In August 1995, the veteran discussed feelings of depression 
in connection with having to get a job, always feeling like 
people don't like her, and she indicated that she had 
thoughts the previous week about taking her life and about 
being hospitalized.  She also discussed concerns about how 
she would be able to work with frequent headaches, and 
additional August 1995 treatment notes show that she was 
upset about having to go back to work as she felt like her 
life was over and she hated driving and commuting.  She was 
afraid that she would not fit in and that she would not be 
able to be herself.  

In September 1995, it was noted that she was working in a 
temp job and she complained of feeling depressed secondary to 
feeling forced to do things she did not want to do.  It was 
noted that she had suicidal thoughts the last week in regard 
to going back to work.  She also reported having a real 
trapped feeling and feeling like a piece of furniture.  She 
indicated that she had very little interaction with others at 
work.  

In November 1995, the veteran complained of trouble with 
depression over having to work, feeling apathetic, and 
feeling rejected and not liked.  She was also frustrated as 
she felt she could be more productive and she felt as if she 
was on a low rung at work.  She also reported that she kept 
having anxiety attacks and she felt like they all hated her.  
In addition, she felt angry and resentful towards her husband 
because of his expectations of her.  

In December 1995, it was noted that the veteran was feeling 
some better since she was back on Paxil.  She complained that 
she was tired and depressed.  It was further noted that she 
would be on her present job for 2 more months.  She was 
optimistic about a chance at some other jobs with the 
government.  

In January 1996, the veteran complained of missing a lot of 
work because of being sick, and she also complained of 
depression and stress over finances.  She also described a 
lot of nightmares, feeling tired and work out, and having 
longer periods of depression.  She also reported thoughts 
about self-mutilation and slashing her forearms.  

In January 1996, the veteran was afforded a hearing before a 
hearing officer at the Atlanta RO.  She testified that she 
was currently employed as a temporary employee for MSI Temps 
Agency, and she was working at Hayes Microcomputer Products 
in an office job.  According to the veteran, she had been on 
this temporary job since September 1995.  Prior to that time, 
she had stayed at home since her discharge from the Air Force 
in November 1993, and she had not been working during that 
time because of her physical disabilities.  She further 
stated that she would not have gone back for any kind of work 
if it weren't for the fact that they had a house in Texas 
that the renters moved out of, and as they were now making 
two home payments she absolutely had to have the money.

With regard to her nervous condition, she testified that 
before she was on medication, she had real bad anxiety about 
leaving the house and sometimes she did not leave for long 
periods because it put her in such a bad state.  She also 
indicated that she had a lot of suicidal thoughts, and she 
had feelings where she wanted to harm herself but not kill 
herself because of "pressure like" in her head.  The 
veteran indicated that "you have a feeling if you could, if 
you could hit yourself hard enough, it would go away," and 
sometimes she'd just like to cut herself.  

The veteran also reported that she was on Paxil for 
depression.  She further indicated that she was taking 
Zultaprin as treatment for bad nightmares which interfere 
with her sleeping.  In addition, she stated that being around 
people affected her depression, and when it's real bad, she 
finds it very difficult to leave the house at all because she 
gets paranoid and thinks that people hate her and they want 
to hurt her.  When she is having problems with her 
depression, she just goes to the bedroom and stays away from 
her family.  At that time, the veteran was seeing a civilian 
doctor, Dr. Bowcock, every two weeks for medical treatment of 
depression, and she had recently been informed that VA would 
no longer pay for these treatment as the fee basis program 
was discontinued for her.

The veteran testified that depression affects her ability to 
do her job promptly and on time, as she misses work and she 
avoid doing some things because she has to talk to strangers.  
She indicated that there were about twenty people in her 
office, and she really has to fight to talk to them because 
she has feelings that they will hate her and treat her badly.  


Analysis

The veteran contends that an evaluation in excess of 50 
percent disabling is warranted for her service-connected 
depression.  

Disability evaluations are determined by comparing the 
veteran's present symptomatology with the criteria set forth 
in the Schedule for Rating Disabilities (Schedule), 
38 U.S.C.A. § 1155 (West 1991 & Supp. 1998); 38 C.F.R. Part 4 
(1998).  In making a determination in this case, the Board 
has carefully reviewed the pertinent medical evidence, 
including the veteran's entire medical history in accordance 
with 38 C.F.R. § 4.1 (1998) and Peyton v. Derwinski, 1 
Vet.App. 282 (1991).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating; otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (1998).  All evidence must be 
evaluated in arriving at a decision regarding an increased 
rating.  38 C.F.R. § 4.2, 4.6 (1998).

In evaluating service-connected disabilities, the Board looks 
to functional impairment.  The Board attempts to identify the 
extent to which a service-connected disability adversely 
affects the ability of the body to function under the 
ordinary conditions of daily life, including employment.  
38 C.F.R. § 4.2, 4.10 (1998).

When evaluating a mental disorder, the rating agency shall 
consider the frequency, severity, and duration of psychiatric 
symptoms, the length of remissions, and the veteran's 
capacity for adjustment during periods of remission. The 
rating agency shall assign an evaluation based on all the 
evidence of record that bears on occupational and social 
impairment rather than solely on the examiner's assessment of 
the level of disability at the moment of the examination.  38 
C.F.R. § 4.126 (1998).

The Board notes that the schedular criteria for evaluation of 
mental disorders were changed effective November 7, 1996.  
Where a law or regulation changes after a claim has been 
filed or reopened, but before the administrative or judicial 
appeal process has been concluded, the version most favorable 
to an appellant applies unless Congress provided otherwise or 
permitted the Secretary to do otherwise and the Secretary 
does so.  Marcoux v. Brown, 9 Vet.App. 289 (1996); Karnas v. 
Derwinski, 1 Vet.App. 308 (1991).  The RO has previously 
considered this claim under both the old criteria (see 
Supplemental Statement of the Case dated July 1996) and the 
new criteria (see Rating Decision dated January 1998).  
Therefore, the Board has also considered both the old and the 
new rating criteria in adjudication of this claim.  

The general criteria for evaluation of mental disorders are 
set forth in the Schedule
in 38 C.F.R. § 4.130 (1998).  Under the revised criteria, a 
70 percent disability evaluation is provided where there is 
objective evidence of occupational and social impairment, 
with deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or worklike setting); inability to establish and 
maintain effective relationships.

Under the previously effective rating criteria, an evaluation 
of 70 percent disabling is warranted where the ability to 
establish and maintain effective or favorable relationships 
with people is severely impaired, and the psychoneurotic 
symptoms are of such severity and persistence that there is 
severe impairment in the ability to obtain or retain 
employment.

Having reviewed the record, the Board is of the opinion that 
the available evidence does not support the assignment of an 
evaluation in excess of 50 percent disabling for depression 
under either the old or the new rating criteria which pertain 
to mental disorders.  Specifically, under the new criteria, 
an evaluation of 70 percent disabling would require evidence 
which demonstrates deficiencies in most areas, including 
work, school, family relations, judgment, thinking, and mood, 
as well as difficulty in adapting to stressful situations 
(including work or a work-like setting) and inability to 
establish and maintain effective relationships.  

At the time of the most recent VA examination, the veteran 
was well groomed, cooperative and friendly, and she had no 
looseness of association, flight of ideas, nor any signs or 
symptoms of psychosis.  She was alert and oriented to time, 
place, and person, and there was nothing to suggest serious 
impairment of her judgment.  The fee basis psychiatric 
treatment reports show that she experienced symptoms of 
depression, anxiety, nightmares, trouble with sleeping, and 
fear that people did not like her or would judge her 
negatively.  

These records do not provide evidence of symptoms such as 
obsessional rituals, illogical, obscure, or irrelevant 
speech, near continuous panic, impaired impulse control, 
spatial disorientation, or neglect of personal appearance and 
hygiene which would affect the veteran's ability to function 
independently, adequately, or appropriately.  Furthermore, 
the record does not suggest that the veteran is unable to 
adapt to stressful situations, as the evidence shows that 
when her family faced financial difficulties, she was able to 
successfully retain and maintain employment in a temporary 
position for several months and she was looking forward to 
subsequent employment opportunities upon completion of her 
temporary position.  In addition, although she has 
experienced difficulties in relationships with her family 
members, she has been married to her husband for more than 20 
years and remains in contact with other relatives, including 
her mother and her sister.  Thus, the evidence does not 
demonstrate an inability to establish and maintain effective 
relationships.  

In the Board's view, therefore, the currently manifested 
symptomatology associated with the veteran's service-
connected depression does not substantially meet the criteria 
which are contemplated for an evaluation in excess of 50 
percent disabling.  In addition, the Board has concluded that 
the overall disability picture associated with the veteran's 
depression is not consistent with a degree of occupational 
and social impairment which would warrant the assignment of 
an evaluation of 70 percent disabling.   

The Board notes that the veteran suffers from continuous 
depression, problems with nightmares and sleeping, feelings 
of hopelessness and worthlessness, and she has occasionally 
expressed suicidal ideations and a desire to harm herself.  
In the Board's view, however, the currently demonstrated 
psychiatric pathology is not indicative of a degree of 
occupational and social impairment for which an evaluation in 
excess of 50 percent disabling is appropriate.  

Likewise, the Board finds that the assignment of an 
evaluation in excess of 50 percent disabling is not warranted 
under the previously effective rating criteria pertaining to 
mental disorders.  Specifically, the assignment of a higher 
evaluation under the old criteria would require evidence that 
the veteran's psychoneurotic symptoms are of such severity as 
to produce severe impairment in the ability to obtain and 
maintain employment and the ability to establish or maintain 
effective or favorable relationships with people.  As noted 
above, the veteran's ability to obtain and maintain 
employment is not severely impaired, as she has recently been 
able to successfully maintain employment, and in addition, 
severe impairment in the ability to establish or maintain 
effective or favorable relationships with people has not been 
demonstrated.  Thus, the evidence is not indicative of 
psychoneurotic symptomatology for which an evaluation of 70 
percent disabling would be warranted under the previously 
effective rating criteria.  

For the reasons stated above, the Board finds that 
preponderance of the available evidence weighs against a 
finding that an evaluation in excess of 50 percent disabling 
is warranted for depression, under either the old or the new 
rating criteria which pertain to mental disorders.  
Accordingly, the veteran's claim for an increased evaluation 
is denied.   




ORDER

An evaluation in excess of 50 percent disabling is denied for 
depression.  



		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals



 

